Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered March 13, 2000, convicting him of assault in the third degree, reckless endangerment in the second degree, leaving the scene of an incident without reporting, and operating a motor vehicle without a license, under indictment No. 6989/99, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court also rendered March 13, 2000, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of robbery in the third degree, under indictment No. 2035/99.
Ordered that the judgment and the amended judgment are affirmed.
The defendant’s contention that certain remarks made by the prosecutor during summation were improper is unpreserved for appellate review since he either failed to object, or raised only general objections to the challenged remarks (see People v Dien, 77 NY2d 885, 886 [1991]; People v Joseph, 298 AD2d 601 [2002]; People v Woods, 296 AD2d 430, 431 [2002]). In any event, any alleged error was harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]; People v Sanders, 280 AD2d 560, 561 [2001]; People v Lawson, 275 AD2d 721, 722 [2000]). H. Miller, J.P., Santucci, Mastro and Skelos, JJ., concur.